33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,230,350. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are taught by the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duehring (USPN .
Duehring teaches a bracket element 10 for connecting a bicycle frame 12 to a rear gearshift mechanism of a derailleur system 50 (see col. 1, lines 15-19; col. 5, lines 30-32), comprising: a first portion, the first portion including an opening 26 for receiving at least a portion of a bicycle rear wheel axle 28; and a second portion, the second portion including a mounting opening 48 to which at least a portion of the rear gearshift mechanism is secured, wherein the bracket element is formed with a plastic region 18 (col. 5, lines 32-35) and a metal region 16 (col. 5, lines 9-12), the plastic region is fixedly connected to the metal region (fixed by fastener 46).  
Regarding claim 2, Duehring shows the metal region 16 is lug- shaped, and extends into the first and the second portion or at least partially forms the first portion and the second portion (metal region 16 includes the first portion that includes the opening 26 and portion 34 of the metal region extends into a part of the second portion 18 that has the mounting opening, as broadly recited).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3556647 to Wecker et al.
Regarding claim 1, Wecker teaches a bracket element 2 for connecting a bicycle frame (Figure 1) to a rear gearshift mechanism (see para. [0005]) of a derailleur system, comprising: a first portion 13, the first portion including an opening 14 for receiving at least a portion of a bicycle rear wheel axle (see Figure 3); and a second portion, the second portion including a mounting opening 15 to which at least a portion of the rear gearshift mechanism is secured.  
Wecker does not specifically teach that the bracket element is formed with a plastic region and a metal region, the plastic region is fixedly connected to the metal region.  However, it teaches that the frame can be made from a combination of metal and plastic (see para. [0025]).  It also teaches that a part of the bracket can be made from plastic (protective element 19 is made from one of a number of materials, one being plastic; se para [0015]) and the body 13 of the hanger can be made from a number of materials, including aluminum or steel (see para [0016]).  It also teaches that the protective element and hanger body can be formed as one piece of the same material (para [0016]) or, alternatively, the protective element 19 can be a separate element that can be plugged into the body 13 and, therefore, can be made of a different material (see para [0049]).
It would have been obvious to one of ordinary skill in the art to form the base body from metal and the protective element from plastic, in view of the teachings of Wecker, in order to provide adequate strength for the body that supports the weight of the cycle while minimizing weight by constructing the protective element, that does not support the bicycle, from plastic.
Regarding claims 2 and 3, the body portion 13 is lug- shaped, and extends into the first and the second portion or at least partially forms the first portion and the second portion and at least partially forms the opening 14 and at least partially forms the mounting opening 15.  
Regarding claim 6, the protective element 19 (the plastic region) of Wecker includes at least one stop formation, the stop formation stops against a mating stop of the bicycle frame (see Figure 2).  
Regarding claim 7, the protective element 19 (the plastic region) of Wecker forms a diverting surface region on which a chain can slip transversely with respect to its longitudinal direction (see para [0500]).  
Regarding claim 8, Wecker teaches a receptacle (space surrounded by collar 20) that is formed in the plastic region (collar 20 is part of the protective element) that receives a fastening screw to secure the bracket element to rear bracket portion 11 of the bicycle frame (receptacle 14 for receiving a fastening screw is positioned within the collar 20, as broadly recited). 
Regarding claim 11, Wecker teaches that the protective element 19 (the plastic region) includes a spacer (projection 19 and collar 20) that orients the metal region in a defined manner relative to a rear bracket portion of the bicycle frame.  
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker as applied to claims  1-3, 6-8, and 11 above, and further in view of Chen (USPN 2008/0153641).
Regarding claim 4, Wecker is silent regarding a plastic region injection molded around the metal region.
Chen teaches a derailleur element including a flat plate 1 made of metal (see para [0015, lines 4-5) and a plastic portion 7, 18 (see para [0015], lines 1-2, and para [0017], lines 1-20) injection molded to the plate 1 (see para [0015], lines 8-16).  This results in a connection that provides a positive connection that is more resistance to temperature or vibrations under use (see para [0005], lines 11-17) and prevents damage caused to the plastic material by a non-positive connection such as by force-fitting a metal part (see para [0006], lines 6-9).  The plastic part also forms a protector and seal for the metal part (see para [0007]).
	It would have been obvious to one of ordinary skill in the art to injection-mold the plastic protective element of the combination of Wecker, as taught by Chen, in order to form a positive connection that is resistant temperature and vibrations and eliminate the need to force-fit the plastic part.
Regarding claim 5, Chen teaches that the metal region 1 includes at least one through hole (see para [0005], lines 11-13) which is filled with plastic from the plastic region.  It would have been obvious to provide through holes in the metal region into which plastic is inserted, as taught by Chen, in order to provide the positive lock between the metal and plastic regions for a more secure connection between the different materials.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda teaches a fastening element with left and right-hand threads.
Gratz teaches forming a derailleur bracket from plastic, metal, or a combination of plastic and metal.
Nakajima, Braedt, Beutner, Rodriguez, and Pfeiffer teach removable derailleur hangers.
Dal Pra’ teaches a derailleur structure that combines plastic and metal parts.
Chonan teaches a removable dropout that can use a shim or spacer to position the dropout relative to the bicycle frame.
Noda teaches a rear wheel mounting structure having a plastic cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/